DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1 and 13 in the reply filed on 27 April 2021 is acknowledged.
3.	Applicants’ cancellation of claims 6, 10, and 15 in the reply filed on 27 April 2021 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Hillman on 03 June 2021. 
The application has been amended as follows:

1. (Currently Amended) A [[suture anchor, comprising: 
said body including an inner cylindrical wall that circumscribes said cannulation, said inner cylindrical wall being solid and non-porous;
a solid and non-porous thread that [[spirals around said body between said drive head and said tip, said solid thread and non-porous comprising a minor diameter (D1) and a major diameter (D2); and
a porous region circumferentially extending about said body between adjacent revolutions of said solid and non-porous thread, wherein the porous region extends from the minor diameter (D1) toward the cannulation; 
wherein said porous region includes a plurality of interconnected pores.
2.-4. (Cancelled)  
5. (Currently Amended) The [[suture anchor as recited in claim 1, wherein said tip and said drive head are solid.
6. (Cancelled)  
7. (Currently Amended) The [[suture anchor as recited in claim 1, comprising a vent that connects between said cannulation and said porous region.  
8. (Cancelled)
9. (Currently Amended) The [[suture anchor as recited in claim 1, comprising a solid strut that connects between said solid and non-porous thread and said cannulation.
10. (Cancelled)
suture anchor as recited in claim 1, wherein said body and said porous region are made of the same material.  
12. (Currently Amended) The [[suture anchor as recited in claim 1, wherein said porous region is disposed in a portion of said body that extends between said cannulation and said solid and non-porous thread.
13.-16. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774